DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on January 05, 2022.

Response to Arguments
Applicant’s amendments/remarks filed on January 05, 2022 regarding claims 4-6, 8-9 and 13-20 rejected under 35 U.S.C. 112(b) have been fully considered and found persuasive. Accordingly, said claims 4-6, 8-9 and 13-20 rejections under 35 U.S.C. 112(b) have been withdrawn.

Applicant’s amendments/remarks filed on January 05, 2022 regarding claims 1-20 rejected under 35 U.S.C. 103 have been fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that the cited prior art does not discloses/teaches the limitations “…wherein the first coolant sub-circuit and the second coolant sub-circuit are fluidically connected to one another via a first connection, the first connection comprising at least one connecting valve, and wherein the first coolant sub-circuit and the second coolant sub-circuit are further fluidically connected to one another via a second connection, separate from the first connection, the second connection comprising a connecting line with least a flow restrictor…”.

The Examiner respectfully submits that YOKOMACHI (Figs. 14-18: Seventh Embodiment; Specifically YOKOMACHI Annotated Fig. 14 below) disclose wherein the first coolant sub-circuit (701) and the second coolant sub-circuit (702) are fluidically connected to one another via a first connection (72), the first connection (72) comprising at least one connecting valve (70A), and wherein the first coolant sub-circuit (701) and the second coolant sub-circuit (702) are further fluidically connected to one another via a second connection (71, 76, 77), separate from the first connection (72), the second connection (71, 76, 77) comprising a connecting line (77) with least a flow restrictor (70D).

Disposition of Claims
     Claims 1-10 and 21-30 are pending in this application.
     New Claims 21-30 have been added.
     Claims 8-9, 21-23 and 28-30 are objected.
     Claims 1-7, 10 and 24-27 are rejected.

Allowable Subject Matter
9.	Claims 8-9, 21-23 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over (YOKOMACHI – US 2010/0293966 A1), in view of (MURASE – US 2012/0247126 A1).

With regard to claim 1, YOKOMACHI (Figs. 14-18: Seventh Embodiment) disclose:
A coolant circuit for a drive device, comprising:
a first coolant sub-circuit (YOKOMACHI Annotated Fig. 14 below: 701) and a second coolant  sub-circuit (YOKOMACHI Annotated Fig. 14 below: 702), in each of which a device (vehicle system 7 in first coolant sub-circuit 701 and heat storage unit 3 in second coolant  sub-circuit 702) to be temperature-controlled is arranged and which are fluidically connected to one another via at least one connecting valve (valve 90A),
wherein at least one coolant pump (P2 and P1) is present in each of the two coolant sub-circuits (701, 702), which is designed in at least one of the coolant sub-circuits (pump P2 in first coolant sub-circuit 701) as a fluid pump having a fixed delivery direction;
wherein the first coolant sub-circuit (701) and the second coolant sub-circuit (702) are fluidically connected to one another via a first connection (72), the first connection (72) comprising at least one connecting valve (70A), and wherein the first coolant sub-circuit (701) and the second coolant sub-circuit (702) are further fluidically connected to one another via a second connection (71, 76, 77), separate from the first connection (72), the second connection (71, 76, 77) comprising a connecting line (77) with least a flow restrictor (70D).


    PNG
    media_image1.png
    718
    856
    media_image1.png
    Greyscale

YOKOMACHI Annotated Fig. 14

But YOKOMACHI does not explicitly and/or specifically meet the following limitations: 
(A) at least one pump designed in at least one of the coolant sub-circuits as a fluid pump having variable delivery direction

However, regarding limitation (A) above, MURASE (Figs. 1-5) discloses a very similar coolant circuit that also have devices to be temperature-controlled (motor 25 and the power control unit PCU 27), where pump (P2) is operable to change the discharging direction of water as required ([0028]). In other words, MURASE disclose a pump (P2) that is a bi-directional pump.

One skill in the art could have a high probability of expectation that the same benefit of MURASE’s invention of being able to change the discharging direction of the water flow pump without reassemble the complete water circuit will be obtain as well, making similar solutions to similar/analogous problems at least worth trying to obtain predictable results with a reasonable expectation of success.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant circuit of YOKOMACHI incorporating a bi-directional discharging flow pump as taught by MURASE in order to change the discharging direction of the water flow pump without reassemble the complete water circuit.

With regard to claim 10, YOKOMACHI (Figs. 14-18: Seventh Embodiment) disclose:
A method for operating a coolant circuit for a drive device, in particular a coolant circuit, comprising:
a first coolant sub-circuit (YOKOMACHI Annotated Fig. 14 above: 701) and a second coolant sub-circuit (YOKOMACHI Annotated Fig. 14 above: 702), in each of which a device (vehicle system 7 in first coolant sub-circuit 701 and heat storage unit 3 in second coolant  sub-circuit 702) to be temperature-controlled is arranged and which are fluidically connected to one another via at least one connecting valve (valve 90A), 
wherein at least one coolant pump (P2 and P1) is present in each of the two coolant sub-circuits (701, 702), which is designed in at least one of the coolant sub-circuits (pump P2 in first coolant sub-circuit 701) as a fluid pump having a fixed delivery direction,
wherein the first coolant sub-circuit (701) and the second coolant sub-circuit (702) are fluidically connected to one another via a first connection (72), the first connection (72) comprising at least one connecting valve (70A), and wherein the first coolant sub-circuit (701) and the second coolant sub-circuit (702) are further fluidically connected to one another via a second connection (71, 76, 77), separate from the first connection (72), the second connection (71, 76, 77) comprising a connecting line (77) with least a flow restrictor (70D).

But YOKOMACHI does not explicitly and/or specifically meet the following limitations: 
(A) at least one pump designed in at least one of the coolant sub-circuits as a fluid pump having variable delivery direction
(B) wherein one operating parameter is selected from different operating parameters of at least one of the coolant pumps and set at the coolant pump

However, regarding limitation (A) above, MURASE (Figs. 1-5) discloses a very similar coolant circuit that also have devices to be temperature-controlled (motor 25 and the power control unit PCU 27), where pump (P2) is operable to change the discharging direction of water as required ([0028]). In other words, MURASE disclose a pump (P2) that is a bi-directional pump.
Further on, it is noted, regarding limitation (B) above, that with the teaching of MURASE above, the required operating parameter of at least one of the coolant pumps will be interpreted as the water flow discharging direction that naturally needs to be set at the bi-directional pump of MURASE.

One skill in the art could have a high probability of expectation that the same benefit of MURASE’s invention of being able to change the discharging direction of the water flow pump without reassemble the complete water circuit will be obtain as well, making similar solutions to similar/analogous problems at least worth trying to obtain predictable results with a reasonable expectation of success.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant circuit of YOKOMACHI incorporating a bi-directional discharging flow pump as taught by MURASE in order to change the discharging direction of the water flow pump without reassemble the complete water circuit.

With regard to claim 2, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 1, and further on YOKOMACHI also discloses:
wherein the first coolant sub-circuit (701) and the second coolant sub-circuit (702) are fluidically connected to one another separately from the at least one connecting valve (90A) via a connecting line (C1).

With regard to claim 3, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 1, and further on YOKOMACHI also discloses:
wherein at least one circulation valve (80A) is arranged in the first coolant sub-circuit (701), which is fluidically connected in series to the coolant pump (P2) and the device (7) to be temperature-controlled of the first coolant sub-circuit (701).

With regard to claim 4, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 1, and further on YOKOMACHI also discloses:
wherein a connecting line (C1) is fluidically connected at a first connection point (20D) or the connecting valve (90A) is fluidically connected at a second connection point (20C) to the second coolant sub- circuit (702).

With regard to claim 5, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 4, and further on YOKOMACHI also discloses:
wherein a branch line branches off from the second coolant sub-circuit (702) at a branching point and opens into the second coolant sub-circuit (702) at a first connection point.

With regard to claim 6, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 5, and further on YOKOMACHI also discloses:
wherein at least one heat exchanger (refrigerant heat exchanger 42) and/or a branch line valve is provided in a branch line.

With regard to claim 7, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 4, and further on YOKOMACHI also discloses:
wherein a second circulation valve (Fig. 18: 70A) bypassing the corresponding coolant pump (P1) and the corresponding device (heat storage unit 3) to be temperature-controlled is provided in the second coolant sub-circuit (702).

With regard to claim 24, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 4, and further on YOKOMACHI also discloses:
wherein a branch line branches off from the second coolant sub-circuit at a third junction and rejoins the second coolant sub-circuit at the first junction, and wherein a third check valve is fluidically arranged on the second coolant sub-circuit between the third junction and the second junction (Please see YOKOMACHI Annotated Fig. 14 above).

With regard to claim 25, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 24, and further on YOKOMACHI also discloses:
wherein the third check valve is oriented to permit flow only from the third junction to the second junction (Please see YOKOMACHI Annotated Fig. 14 above).

With regard to claim 26, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 2, and further on YOKOMACHI also discloses:
wherein the second cooling sub-circuit comprises a first and a second junction, and the first cooling sub-circuit comprises a fourth and a fifth junction, wherein the first connection joins the second and fifth junctions, and the second connection joins the first and fourth junctions (Please see YOKOMACHI Annotated Fig. 14 above).

With regard to claim 27, YOKOMACHI in view of MURASE disclose the coolant circuit according to claim 26, and further on YOKOMACHI also discloses:
wherein a branch line branches off from the second coolant sub-circuit at a third junction and rejoins the second coolant sub-circuit at the first junction, and wherein the branch line comprises at least one heat exchanger and/or a branch line valve (Please see YOKOMACHI Annotated Fig. 14 above).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747